Citation Nr: 0946353	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-28 228	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to 
September 1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2007 rating action that denied service 
connection for bilateral hearing loss.

In March 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

The Veteran contends that he suffers from bilateral hearing 
loss as a result of inservice acoustic trauma from exposure 
to noise during the course of his duties aboard ship in naval 
service as a boilerman/striker and a diesel engineman, as 
well as noise from large gun fire.  He asserts that he spent 
many hours in the engine room, and that he was not provided 
hearing protection.  

May 2007 VA audiological evaluation noted that the Veteran 
had had military, recreational, and occupational noise 
exposure.  Audiometric testing indicated normal hearing 
through 2,000 Hertz, sloping to a moderate-severe 
sensorineural hearing loss bilaterally.  The results were 
consistent with aging and noise-induced cochlear pathology, 
but the examiner commented that they were not valid for 
rating purposes.

September 2007 VA audiological examination noted the 
veteran's history of military, civilian, and leisure noise 
exposure.  Current audiometric testing showed mild to 
moderate right and moderate left sensorineural hearing loss, 
the morphology of which the examiner stated was consistent 
with noise exposure but also the aging process or other 
health factors, and she was unable to provide a medical 
opinion as to whether the veteran's hearing loss was due to 
or a result of military noise exposure without resorting to 
mere speculation. 

By rating action of September 2007, the RO conceded that the 
Veteran was exposed to acoustic trauma in military service 
based on military personnel and separation documents which 
showed his duties as an engineman and fireman. 

If an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2009).  
A medical opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of 
certainty required for medical nexus evidence.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The failure of 
an examiner to respond to a question posed for adjudication 
purposes is characterized as "non-evidence," including the 
use of equivocal language such as "may or may not."  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 
5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

At the March 2009 Board hearing, the veteran's representative 
argued that the September 2007 VA audiological examination 
was inadequate, as the examiner failed to render a valid 
medical opinion as to the relationship between the veteran's 
inservice noise exposure and his current hearing loss.  The 
Board concurs, noting that the September 2007 VA examiner 
noted the veteran's military and post-service occupational 
and recreational noise exposure, but failed to render an 
opinion, supported by reasons and bases, as to how those 
factors relatively weighed in the etiology of his current 
bilateral hearing loss disability.  Such opinion being needed 
to resolve the bilateral hearing loss service connection 
claim on appeal, the Board finds that the RO should schedule 
the Veteran for another VA audiological examination that 
addresses these matters.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R.   § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the Veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims folder a copy of any notice of the 
date and time of the examination sent to him by the VA 
medical facility at which it was to have been conducted.

On remand, the RO should also obtain copies of any records of 
treatment and evaluation of the Veteran for hearing 
disabilities at the Bay Pines, Florida VA Medical Center 
(VAMC) from September 2007 to the present time.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the Bay 
Pines, Florida VAMC copies of any records 
of treatment and evaluation of the 
Veteran for hearing disabilities from 
September 2007 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder. 

2.  After any such abovementioned medical 
records have been received, the RO should 
schedule the Veteran for an audiological 
examination to determine the nature and 
etiology of any current hearing loss 
disability.  The entire claims folder 
must be made available to the audiologist 
designated to examine the Veteran, and 
the examination report must include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examiner should review and address 
the service and post-service medical 
records and render opinions for the 
record as to whether it is at least as 
likely as not (i.e., there is at least a 
50% probability) that any currently-
diagnosed hearing loss had its onset in 
military service, or is a result of 
claimed acoustic trauma therein.  It is 
imperative that the opinions reflect 
consideration and specific discussion of 
all pertinent medical evidence and events 
reflected in the record, to include the 
veteran's service medical records, the 
May and September 2007 VA audiological 
examination reports, and the veteran's 
military and post-service occupational 
and recreational noise exposure.

The audiologist must set forth all 
examination findings, along with the 
complete rationale for all comments 
expressed and conclusions reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.           
 
6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

